DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242534 to Gray (Gray) in view of US 2019/0042040 to Kumar et al. (Kumar).

	Regarding claim 1, Gray discloses a touch sensor device (TSD) (Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (Gray, e.g., Figs. 1,7 and paragraphs 87-103, channel drivers 30; while four channel drivers are shown in Fig. 1, this is to illustrate a plurality, and the preferred versions will have as many channels as there are touchscreen electrodes (rows and columns), with repeated instantiations of the drive module, including drive circuitry and receiving filters, for each channel; also see Fig. 11 and paragraphs 104-109 disclosing implementation of a channel driver 30), wherein:
		a first DSC of the plurality of DSCs is operably coupled to receive a first reference signal and to generate a first TSD electrode signal based on the first reference signal (Gray, e.g., Figs. 1,7 and paragraphs 87-103, reference signal 35 input to reference input sigma-delta comparator 34 for first channel driver 30 from drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109), wherein, when enabled, the first DSC configured to:
			provide the first TSD electrode signal to a first TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the first TSD electrode signal based on a change of impedance of the first TSD electrode caused by capacitive coupling between the first TSD electrode and the one or more marker electrodes based on receiving a multitude of frequencies into a variable impedance sensor where changes to the impedance can be resolved on the digital side of the driver to determine the relative change in impedance from each sensor electrode; such impedance changes may manifest in several ways; a change of capacitance in a floating sensor system, when driven by a sine wave, will present as a phase change; a change in resistance in a floating sensor system will also cause a phase change, finally a resistance load change in a resistive sensor system will cause a DC offset change; these changes are changes between the generated reference signal (AC and/or DC) and the generated analog feedback signal which is an averaged representation of the digital stream of “higher/lower” signals from the 1-bit ADC; some embodiments employ said channel drivers to interface to multiple types of sensors such as projected capacitance touchscreens, resistive touchscreens, pressure sensitive touchscreens, strain-gauge array touchscreens, etc; some embodiments of the invention use said channel drivers in a parallel manner to drive touchscreens 14 or other touch sensor arrays with signal combinations allowing multiple mode simultaneous touchscreen sampling (self, mutual, and receive)); and
			generate a first digital signal that is representative of the change of impedance of the first TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, circuit 30 both drives the signal present on reference 35 out through the sigma-delta driver portion, and to sense or receive the driven signal changes needed to follow the reference 35 - which indicate the impedance changes caused by touch on the touch circuitry, or signal or noise external to the electrode, such as the mutual analog sensor signal and the pen sensor signal(s); the feedback connection at node 37 causes this node to act as a “virtual signal” node, which the entire voltage following A/D converter attempts to match to analog sensor drive signal 35; because the impedance of touch sensor electrode 40 changes when touched based on capacitance, inductance, or resistance changes, the signal at virtual signal node 37 contains variations indicating such changes, as the sigma-delta D/A converter portion of the circuit drives more or less voltage to node 37 to keep up with the impedance changes; these changes are present in the comparator output signal at node 33, which is filtered and decimated to a lower digital sample rate at block 18, for processing by the system internal logic, such as that shown in FIG. 1, to detect and process the various touch and pen inputs);
		a second DSC of the plurality of DSCs is operably coupled to receive a second reference signal and to generate a second TSD electrode signal based on the second reference signal, wherein, when enabled, the second DSC configured to:
			provide the second TSD electrode signal to a second TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the second TSD electrode signal based on a change of impedance of the second TSD electrode caused by capacitive coupling between the second TSD electrode and the one or more marker electrodes based on the 3-D object being associated with the at least a portion of the surface of the TSD; and
			generate a second digital signal that is representative of the change of impedance of the second TSD electrode (see Gray as applied above, e.g., Gray, e.g., Figs. 1,7 and paragraphs 87-103, channel drivers 30; while four channel drivers are shown in Fig. 1, this is to illustrate a plurality, and the preferred versions will have as many channels as there are touchscreen electrodes (rows and columns), with repeated instantiations of the drive module, including drive circuitry and receiving filters, for each channel; also see Fig. 11 and paragraphs 104-109 disclosing implementation of a channel driver 30; accordingly, Gray discloses a second DSC in the form of a second channel driver 30, with the second channel driver 30 operating in the same manner as the first channel driver 30 discussed above);
	memory that stores operational instructions (Gray, e.g., Figs. 1,7 and paragraphs 87-103, memory associated with processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein); and
	one or more processing modules operably coupled to the plurality of DSCs and the memory (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41; some embodiments provide a multi-touch system capable of operating almost exclusively in the digital realm, as described below, meaning that an FPGA or other reconfigurable or programmable logic device (PLD) may be employed to construct almost the entire circuit, without the need for op amps or other active external analog components, beyond the driver circuitry included in the FPGA or PLD), wherein, when enabled, the one or more processing modules configured to execute the operational instructions to:
		process the first digital signal and the second digital signal to determine 


	Gray is not relied upon as explicitly disclosing wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD, and the one or more processing modules configured to execute the operational instructions to: process the first digital signal and the second digital signal to determine an impedance signature that corresponds to the change of impedance of the first TSD electrode and the change of impedance of the second TSD electrode, and determine an identify and an orientation of the 3-D object based on the impedance signature.

	In related art, Kumar discloses a 3-D object in the form of an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of a touch sensor device, sensing a change in capacitive coupling caused by capacitive coupling between the capacitive sensor and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the touch sensor device and process a resulting signal to determine one or more characteristics of the overlay that is associated with at least a portion of the surface of the touch sensor device (Kumar, e.g., Figs. 1-3, 6 and paragraphs 15-32, 35; see Fig. 3 and paragraphs 18-21 in particular; each of the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.; the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; in some embodiments, the index dots 304 may be placed in different locations of the input overlay device 106, such as only in two corners or in one or more other locations on the input overlay device 106; in some embodiments, the compute device 102 may recognize the index dots 304 based on their location and/or on the shape of the index dots 304; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106).  In Kumar’s arrangement, the “touches” produced by particular configuration of the marker dots 308, for example, may uniquely represent overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308 and/or by indicating input overlay device parameters stored in another location, and “touches” produced by the index dots 304 may indicate overall location and orientation of the overlay.  Accordingly, the capacitive “touches” produced by the index dots 304 and the marker dots 308 are processed to determine a signature corresponding to the overlay and to determine an identify and an orientation of the overlay.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray such that a 3-D object that includes one or more marker electrodes is associated with at least a portion of the surface of the TSD, and such that the one or more processing modules is configured to execute the operational instructions to process the first digital signal and the second digital signal to determine an impedance signature that corresponds to the change of impedance of the first TSD electrode and the change of impedance of the second TSD electrode, and determine an identify and an orientation of the 3-D object based on the impedance signature.  In this way, in the manner disclosed by Kumar, an input overlay device may be placed on a touch screen device, with the touchscreen device configured to determine the identify/type, orientation, location and associated input parameters of the overlay device using impedance changes induced by the overlay’s electrodes such that overlay device is usable to input data via the touch screen device.

	Regarding claim 2, Gray in view of Kumar discloses wherein, when enabled, the one or more processing modules further configured to execute the operational instructions to: generate the first reference signal and provide the first reference signal to the first DSC; and generate the second reference signal and provide the second reference signal to the second DSC (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41 for generating reference signal 35 for each channel driver 30; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41 for generating reference signal 35; note in Fig. 11 ENA inputs to digital output drivers 46 in drive signal generation circuitry 41 and control input to analog switch or multiplexor 48).

	Claim 3 recites wherein the one or more marker electrodes are implemented using Titanium Oxide.  The marker electrodes relate to the 3-D object (see claim 1).  However, the 3-D object is not affirmatively recited as an element of the TSD of claim 1 (see claim 1, “wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD”).  Accordingly, particular structural attributes of the 3-D object do not structurally distinguish the TSD device from that of Gray in view of Kumar as applied to claim 1.  Nonetheless, the examiner notes that Kumar discloses that the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104, such as metal, conductive rubber, conductive foam, etc. (Kumar, e.g., paragraph 18).  It was known before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains that Titanium Oxide is an electrically conductive material.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the one or more marker electrodes are implemented using Titanium Oxide because Titanium Oxide is an electrically conductive material and would therefore be a suitable material for indicating a contact or “touch” on the touch screen display in the manner disclosed by Kumar.

	Regarding claim 4, Gray in view of Kumar discloses wherein: the impedance signature corresponds to the 3-D object being in the orientation; and another impedance signature that is different than the impedance signature corresponds to the 3-D object being in another orientation that is different than the orientation (see Gray in view of Kumar as applied to claim 1, Kumar, particularly paragraphs 35, 50).

	Claim 5 recites wherein: the 3-D object is a multi-section 3-D object configured to be implemented in a plurality of configurations; the impedance signature corresponding to the 3-D object being in a first configuration of the plurality of configurations; and another impedance signature corresponding to the 3-D object being in a second configuration of the plurality of configurations, claim 6 recites wherein: the 3-D object is a multi-section 3-D object; a first section of the multi-section 3-D object includes a first subset of the one or more marker electrodes; and a second section of the multi-section 3-D object includes a second subset of the one or more marker electrodes, claim 7 recites wherein: the first subset of the one or more marker electrodes includes a first number of marker electrodes; and the second subset of the one or more marker electrodes includes a second number of marker electrodes and claim 8 recites wherein: the first subset of the one or more marker electrodes are implemented in a first arrangement; and the second subset of the one or more marker electrodes are implemented in a second arrangement.  Claims 5-8 relate to the 3-D object (see claim 1).  However, the 3-D object is not affirmatively recited as an element of the TSD of claim 1 (see claim 1, “wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD”).  Accordingly, structural attributes of the 3-D object do not structurally distinguish the TSD device from that of Gray in view of Kumar as applied to claim 1.  Nonetheless, in the combination of Gray in view of Kumar as applied to claim 1, Kumar discloses that (1) the 3-D object (e.g., a keyboard overlay) is a multi-section 3-D object (sections corresponding to different keys) configured to be implemented in a plurality of configurations (e.g., different orientations), with each orientation having a corresponding signature unique to the particular orientation, (2) the 3-D object is a multi-section 3-D object (e.g., a keyboard overlay); a first section of the multi-section 3-D object includes a first subset of the one or more marker electrodes (e.g., index dots 304 on corners); and a second section of the multi-section 3-D object includes a second subset of the one or more marker electrodes (e.g., marker dots 308), (3) the first subset of the one or more marker electrodes includes a first number of marker electrodes (e.g., four index dots 304); and the second subset of the one or more marker electrodes includes a second number of marker electrodes (e.g., 12 marker dot 308), and (4) the first subset of the one or more marker electrodes are implemented in a first arrangement (e.g., index dots 304 on corners); and the second subset of the one or more marker electrodes are implemented in a second arrangement (e.g., marker dots not on corners 308).

	Regarding claim 9, Gray in view of Kumar discloses wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: determine at least one of a type, shape, form, location, position, alignment, functionality, function, or capabilities of the 3-D object based on the impedance signature (see Gray in view of Kumar as applied to claim 1, at least type, location, functionality, function or capabilities of the overlay; Kumar, e.g., paragraphs 15, 21, 22).

	Regarding claim 10, Gray in view of Kumar discloses wherein the first DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the first TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the first TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the first TSD electrode; and generate the first digital signal that is representative of the change of impedance of the first TSD electrode (see Gray in view of Kumar as applied to claim 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 11, Gray in view of Kumar discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the first TSD electrode (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, at least driver 36); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the first TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 10, sigma-delta comparator 34).

	Claim 12 recites a touch sensor device (TSD) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD, wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD;
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein:
		a first DSC of the plurality of DSCs is operably coupled to receive a first reference signal and to generate a first TSD electrode signal based on the first reference signal, wherein, when enabled, the first DSC configured to:
			provide the first TSD electrode signal to a first TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the first TSD electrode signal based on a change of impedance of the first TSD electrode caused by capacitive coupling between the first TSD electrode and the one or more marker electrodes based on the 3-D object being associated with the at least a portion of the surface of the TSD; and
			generate a first digital signal that is representative of the change of impedance of the first TSD electrode;
		a second DSC of the plurality of DSCs is operably coupled to receive a second reference signal and to generate a second TSD electrode signal based on the second reference signal, wherein, when enabled, the second DSC configured to:
			provide the second TSD electrode signal to a second TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the second TSD electrode signal based on a change of impedance of the second TSD electrode caused by capacitive coupling between the second TSD electrode and the one or more marker electrodes based on the 3-D object being associated with the at least a portion of the surface of the TSD; and
			generate a second digital signal that is representative of the change of impedance of the second TSD electrode;
	memory that stores operational instructions; and
	one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to:
		generate the first reference signal and provide the first reference signal to the first DSC;
		generate the second reference signal and provide the second reference signal to the second DSC;
		process the first digital signal and the second digital signal to determine a first impedance signature that corresponds to the change of impedance of the first TSD electrode and the change of impedance of the second TSD electrode based on the 3-D object being in a first orientation;
		determine an identify and the first orientation of the 3-D object based on the first impedance signature;
		process the first digital signal and the second digital signal to determine a second impedance signature that corresponds to another change of impedance of the first TSD electrode and another change of impedance of the second TSD electrode based on the 3-D object being in a second orientation; and
		determine the identify and the second orientation of the 3-D object based on the second impedance signature,
and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reason identical to those presented above in connection with claims 1-2, recognizing that in the combination of Gray in view of Kumar Kumar’s overlay is re-positionable between different orientations such that in each orientation the identity and orientation/position of the overlay is determined (see Kumar as applied to claim 1, particularly paragraph 35).

	Claim 13 recites wherein the one or more marker electrodes are implemented using Titanium Oxide.  The marker electrodes relate to the 3-D object (see claim 1).  However, the 3-D object is not affirmatively recited as an element of the TSD of claim 1 (see claim 1, “wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD”).  Accordingly, structural attributes of the 3-D object do not structurally distinguish the TSD device from that of Gray in view of Kumar as applied to claim 1.  Nonetheless, the examiner notes that Kumar discloses that the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104, such as metal, conductive rubber, conductive foam, etc. (Kumar, e.g., paragraph 18).  It was known before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains that Titanium Oxide is an electrically conductive material.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the one or more marker electrodes are implemented using Titanium Oxide because Titanium Oxide is an electrically conductive material and would therefore be a suitable material for indicating a contact or “touch” on the touch screen display in the manner disclosed by Kumar.

	Claim 14 recites wherein: the 3-D object is a multi-section 3-D object configured to be implemented in a plurality of configurations; the first impedance signature or the second impedance signature corresponding to the 3-D object being in a first configuration of the plurality of configurations; and a third impedance signature corresponding to the 3-D object being in a second configuration of the plurality of configurations, claim 15 recites wherein: the 3-D object is a multi-section 3-D object; a first section of the multi-section 3-D object includes a first subset of the one or more marker electrodes; and a second section of the multi-section 3-D object includes a second subset of the one or more marker electrodes, claim 16 recites wherein: the first subset of the one or more marker electrodes includes a first number of marker electrodes; and the second subset of the one or more marker electrodes includes a second number of marker electrodes and claim 17 recites wherein: the first subset of the one or more marker electrodes are implemented in a first arrangement; and the second subset of the one or more marker electrodes are implemented in a second arrangement.  Claims 14-17 relate to the 3-D object (see claim 12).  However, the 3-D object is not affirmatively recited as an element of the TSD of claim 12 (see claim 12, “wherein a 3-D object that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD”).  Accordingly, structural attributes of the 3-D object do not structurally distinguish the TSD device from that of Gray in view of Kumar as applied to claim 12.  Nonetheless, in the combination of Gray in view of Kumar as applied to claim 12 (and claim 1), Kumar discloses that (1) the 3-D object (e.g., a keyboard overlay) is a multi-section 3-D object (sections corresponding to different keys) configured to be implemented in a plurality of configurations (e.g., three different orientations), with each orientation having a corresponding signature unique to the particular orientation, (2) the 3-D object is a multi-section 3-D object (e.g., a keyboard overlay); a first section of the multi-section 3-D object includes a first subset of the one or more marker electrodes (e.g., index dots 304 on corners); and a second section of the multi-section 3-D object includes a second subset of the one or more marker electrodes (e.g., marker dots 308), (3) the first subset of the one or more marker electrodes includes a first number of marker electrodes (e.g., four index dots 304); and the second subset of the one or more marker electrodes includes a second number of marker electrodes (e.g., 12 marker dot 308), and (4) the first subset of the one or more marker electrodes are implemented in a first arrangement (e.g., index dots 304 on corners); and the second subset of the one or more marker electrodes are implemented in a second arrangement (e.g., marker dots not on corners 308).

	Regarding claim 18, Gray in view of Kumar wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: determine at least one of a type, shape, form, location, position, alignment, functionality, function, or capabilities of the 3-D object based on the first impedance signature or the second impedance signature (see Gray in view of Kumar as applied to claims 12 and 1, at least type, location, functionality, function or capabilities of the overlay; Kumar, e.g., paragraphs 15, 21, 22).

	Regarding claim 19, Gray in view of Kumar discloses wherein the first DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the first TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the first TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the first TSD electrode; and generate the first digital signal that is representative of the change of impedance of the first TSD electrode (see Gray in view of Kumar as applied to claim 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 20, Gray in view of Kumar discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the first TSD electrode (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, at least driver 36); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the first TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 10, sigma-delta comparator 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2003/0235452 relates to providing feedback to a user of a touch-sensitive display screen; see, e.g., Figs. 3a-3d.
	US 2010/0079403 relates to a structure which enables touch-sensitive areas of a touchscreen to be activated.
	US 2010/0302168 relates to an overlay keyboard for touch screen devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863